[chrisbruzzoofferlette_image1.jpg]









July 21, 2014


Chris Bruzzo


Dear Chris:


Congratulations! Please accept our offer to become part of EA’s rich game making
history and future.


I am pleased to offer you a regular full-time position with Electronic Arts as
an Executive Vice President, Chief Marketing Officer. Your base salary will be
$550,000 annualized, minus applicable deductions. You will be reporting to
Andrew Wilson, Chief Executive Officer.


As an EA employee, you will be eligible to participate in our discretionary
bonus program. Your discretionary bonus target will be 75% of your salary. Bonus
payments are calculated and paid based on the achievement of various individual
and company performance objectives, as periodically established and evaluated by
EA. You must be employed by EA by January 15th to be eligible for a bonus for
the current bonus period. For those who have been employed for less than 1 year,
bonus payments are prorated based on actual months of employment. The specific
terms and conditions applicable to your individual participation in the bonus
program will be based on your position within EA and are subject to change at
EA’s sole discretion. You must be employed by EA at the time bonuses are paid to
receive a bonus payment.


I will recommend to the Compensation Committee that you be granted a one-time
equity Award, in accordance with our 2000 Equity Incentive Plan, with an
aggregate Award value of $4,000,000. The Award shall consist of two components:
(a) Restricted Stock Units (RSUs) with a fair market value of $3,000,000 as of
the date of grant, and (b) the remaining $1,000,000 of the aggregate Award value
to be granted in the form of a non-qualified stock option to purchase shares of
Electronic Arts stock (Options). The number of Options to be granted will be
calculated at the close of market on the grant date in accordance with EA’s
option valuation practices. The RSUs will vest as to one-third (1/3) of the RSUs
on each of the 12-month, 24-month and 36-month anniversaries of the original
grant date. The Options will first vest and become exercisable as to one-third
(1/3) of the underlying shares on each of the 12-month, 24-month and 36-month
anniversaries of the vest start date. The Committee will grant the RSUs and
Options on the next regularly scheduled grant date after you commence employment
(i.e. the 16th of the month following your commencement of employment, or the
first NASDAQ trading day thereafter). You will receive more details regarding
this Award from Stock Administration after the grant date.


You will be provided relocation assistance by EA.  Attached is your employee
relocation summary, which outlines your relocation benefits. You authorize EA to
release select personal information to Cartus, EA’s relocation vendor, for use
in connection with relocation services provided to you.  Per EA policy, if your
relocation costs are less than $50,000 and you voluntarily leave your employment
with EA or are terminated for any reason other than a reduction in force that
eliminates your job position prior to the one year anniversary of your hire
date, you agree to pay EA upon your last day of employment, an amount equal to
all relocation and tax gross-up expenses incurred by EA through your date of
termination, or
 






--------------------------------------------------------------------------------

[chrisbruzzoofferlette_image1.jpg]

if your relocation costs are equal to or more than $50,000 and you voluntarily
leave your employment with EA or are terminated for any reason other than a
reduction in force that eliminates your job position (a) prior to the one year
anniversary of your hire date, you agree to pay EA upon your last day of
employment, an amount equal to all relocation and tax gross-up expenses incurred
by EA through your date of termination; or (b) on or after the one year
anniversary of your hire date and prior to the second anniversary of your hire
date, you agree to pay EA upon your last day of employment an amount equal to a
pro-rata portion (days remaining in the two year period/730 days) of all
relocation and tax gross-up expenses incurred by EA through your date of
termination.


Lastly, EA is providing you a one-time bonus of $260,000 (minus applicable
taxes) at the time of hire, which is earned at the completion of your second
year of employment but you will receive it within the first 30 days of your
employment. If you voluntarily leave your employment with EA or are terminated
for any reason other than a reduction in force that eliminates your job position
(a) prior to the one year anniversary of your hire date, you agree to repay to
EA the full amount of the bonus; or (b) on or after the one year anniversary of
your hire date and prior to the second anniversary of your hire date, you agree
to pay EA an amount equal to a pro-rata portion (days remaining in the two year
period/730 days) of the bonus. Payment must be made to EA upon your last day of
employment.


If you have any questions about this offer or about your eligibility to
participate in or to be covered by any of the described benefits, please contact
Gabrielle Toledano. For your information, we have enclosed several documents
that will provide an introduction to life at EA, including an overview of our
benefits programs and EA’s Global Code of Conduct. Other EA policies and
procedures are available on EA's intranet and will be reviewed with you at New
Hire Orientation.


In the course of your work, you will have access to proprietary materials and
concepts. Our offer is contingent upon you returning a signed copy of Electronic
Arts’ New Hire/ Proprietary Information Agreement, which is attached. A signed
copy of the agreement will be available for you to download once you have
submitted it back to EA.


This offer of employment is contingent upon you providing Electronic Arts with
proof that you have the legal right to work in the United States. This will be
handled as part of your New Hire Orientation process.


In addition, this offer is subject to the completion of a background check. You
will receive a written notice under separate cover, and this offer is contingent
upon the results of such check being acceptable to EA.    
This offer letter contains the entire understanding between you and Electronic
Arts as to the terms of your employment offer and specifically supersedes all
previous discussions you may have had with anyone at Electronic Arts regarding
those terms.
























--------------------------------------------------------------------------------

[chrisbruzzoofferlette_image1.jpg]

This offer of employment is valid for 7 days from your receipt of this letter.
If you have not accepted by this date, we will assume that you have declined the
offer.


If you accept this offer, please sign below and submit all pages of the original
offer letter to Gabrielle Toledano.


New Hire Orientation takes place on your first day. Prior to your start date,
you will receive an email containing information on where and when you need to
report. In addition, you will be sent a new hire package containing all of the
necessary forms you need on your first day. Please complete all the required
paperwork and bring it with you on your first day.


We are excited to have you join our team and help us be the place where GREAT
people create and deliver
GREAT games.


If you have any questions regarding this offer, please feel free to contact,
Gabrielle Toledano - Chief Talent Officer.


Sincerely,






/s/ Andrew Wilson
Chief Executive Officer
Electronic Arts






Accepted by candidate:    Date:






/s/ Chris Bruzzo    07/22/2014    


Anticipated start date: 09/02/2014    


Cc: Gabrielle Toledano for distribution to personnel file


Enclosures:
New Hire/Proprietary Information Agreement
Global Code of Conduct
EA Acknowledgement of Global Polices
EA Self Identification Form
EA Relocation Summary






